ORDER
PER CURIAM:
Essex Insurance Company filed suit seeking equitable contribution from Certain Underwriters at Lloyd’s, London (“Lloyd’s”), in connection with damages Essex paid to compensate survivors for the death of Timothy Hardy. Hardy was a firefighter killed in an elevator accident, allegedly due to the negligence of an elevator inspector. The inspector was insured by both Essex and Lloyd’s. The circuit court granted summary judgment to Lloyd’s. Essex appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).